Citation Nr: 0506195	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
currently rated 10 percent disabling.

2.  Entitlement to service connection for depression, 
secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active service from September 1987 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 10 percent 
evaluation for hypothyroidism.  

The issue of entitlement to an increased rating for 
hypothyroidism is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not link the veterans 
depression to service-connected hypothyroidism.


CONCLUSION OF LAW

Depression is not due to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107, 38 C.F.R. § 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection for depression in the March 2000 rating decision, 
a January 2001 letter, a November 2001 statement of the case 
(SOC), and in November 2003 and March 2004 supplemental 
statements of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the January 2001 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  VA outpatient 
treatment records as well as private treatment records have 
been obtained.  The veteran has not indicated that any 
additional relevant records exist which have not been 
obtained.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which he declined.  
VA has provided examinations of the veteran, to include 
medical opinions, in June and September 2000, December 2000, 
September 2003, and February 2004.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim for 
service connection for depression secondary to 
hypothyroidism.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection for depression was received in May 1999, and 
initially decided by the RO in March 2000.  Only after this 
initial rating action was promulgated did VA comply with the 
provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for service connection for depression, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above and the claim 
was thereafter readjudicated by the RO in March 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issue of 
entitlement to service connection for depression.  There 
would be no possible benefit to remanding the claim, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Factual Background

On examination at entry into service, the veteran gave a 
history of depression; however, psychiatric examination was 
noted as normal.  In March 1989, the veteran was admitted 
following a routine outpatient psychiatric evaluation when he 
admitted to suicidal thoughts and intent.  He indicated that 
he had been feeling depressed off and on because of recent 
losses in his family.  He described himself as a loner, 
hypersensitive, over-reactive, impulsive, and helpless with 
low self-esteem.  He denied any previous psychiatric 
treatment.  On mental status examination, he was coherent and 
goal directed.  His affect was appropriate, and his mood was 
dysphoric.  His speech was coherent and goal directed.  His 
thoughts progressed with normal rapidity.  There were no 
gross psychotic manifestations.  He denied any current 
suicidal or homicidal ideations.  His memory and cognitive 
functions were intact.  His discharge diagnosis was probable 
personality disorder with dependent histrionic features.

In May 1989, the veteran was evaluated again after being 
tardy at muster.  His performance had not picked up since his 
psychiatric hospitalization.  He was teary eyed and 
complaining about not knowing what he wanted to do in his 
life.  He wanted to go home and be with his mother.  He had 
friends but did not socialize.  He was stable on mental 
status examination, and his diagnosis was adjustment 
disorder.  

In July 1989, the veteran admitted to intentional 
inefficiency when he did not want to do anything, becoming 
sulky and argumentative when he was asked to do something he 
did not want to do.  The examiner noted that although he was 
ordered for weekly psychiatric evaluation following his 
recent hospitalization, he did not show up as ordered until 
disciplinary action was instituted.  The diagnosis was mixed 
personality disorder with avoidant, hysterical and passive-
aggressive features, severe, existing prior to service.  His 
condition remained essentially unchanged, and he was 
medically discharged in December 1989.

In a June 1990 VA psychiatric examination, the veteran 
indicated that since his discharge, he had been receiving 
treatment with Prozac for depression.  He stated that he felt 
good now.  The examiner noted that there did not appear to be 
any depressed symptoms at this time.  The diagnoses were 
atypical personality disorder and history of depression.  In 
October 1990, the RO denied service connection for a 
psychiatric disorder diagnosed as personality disorder.  
Service connection was granted for hypothyroidism.

In May 1999, the veteran filed a claim for service connection 
for depression.  VA outpatient treatment records, and private 
treatment records were obtained and associated with the 
claims file.  These show treatment for depression; however, 
these do not relate the diagnosis to service or to his 
diagnosed hypothyroidism.

On VA thyroid examination in June 2000, the veteran noted 
that his energy level was low.  When questioned about mental 
sluggishness, he indicated that "he had that," but when 
talking to him the examiner noted that what he was really 
complaining of was depression rather than mental 
sluggishness.  

On VA psychiatric examination in June 2000, the veteran 
complained that he had been depressed and sleeping a lot, and 
that he had been diagnosed with hypothyroidism.  On mental 
status examination, he was alert, cooperative, and oriented.  
The examiner noted that the veteran could be exhibiting 
negative signs of schizophrenia and grandiose delusions.  The 
diagnoses were cyclothymic disorder with mixed personality 
disorder, personality disorder not otherwise specified as 
well as hypothyroidism.  In a September 2000 addendum, the 
examiner added that in his opinion hypothyroidism could cause 
depression, but not manic like symptoms.  

In December 2000, the veteran received another VA mental 
disorders examination.  The examiner noted that the claims 
file was reviewed in detail, and the veteran and his mother 
were interviewed as well.  The stated purpose of the 
examination was to obtain an opinion as to whether or not the 
veteran's psychiatric disorder was related in any way to his 
service-connected hypothyroidism.  The examiner summarized 
the veteran's medical history in great detail, and conducted 
a mental status examination.  The examiner concluded that 
there was no firm causal relationship between the diagnosed 
hypothyroidism and the veteran's periodic bouts of dysphoria, 
although there may have been times when thyroid medication 
adjustments decreased his depression level, but this again 
did not prove causation.  The diagnoses included recurrent 
depression, currently in remission on treatment.

The RO requested additional examinations, to include a 
thyroid examination and a mental disorders examination to 
determine if the veteran's depression was secondary to or 
aggravated by his hypothyroidism.  The thyroid disorders 
examination was conducted in September 2003.  The examiner 
reviewed the claims file, and provided a brief summary of the 
veteran's history.  Physical examination was conducted, but 
no mental status examination.  The diagnoses were 
hypothyroidism and severe depression without hallucinations 
or paranoia.  The examiner stated that hypothyroidism could 
"certainly make depression worse, and thyroid disease is 
known to be associated with emotional instability and mental 
disorders, including depression.  It is as likely as not that 
this patient's depression is secondary to his thyroid 
disease."

In a February 2004 mental disorders examination, the examiner 
noted that an exhaustive review of the claims file was 
conducted.  The veteran's past psychiatric history was 
detailed, including a social history and family history.  On 
mental status examination, it was noted that the veteran was 
accompanied by his mother for the interview and both were 
cooperative during the "lengthy psychiatric interview."  
The veteran's speech was clear, thought processes logical, 
goal directed, and of normal speed.  He recited his history 
in crisp words with excellent recall of dates, places, and 
person.  He went on frequent cruises with his mother, but did 
not enjoy them.  He described thoughts of hurting himself, 
but when pressed stated that he did not how.  There had never 
actually been suicide attempts and he was not suicidal at the 
time of the examination.  With regard to delusional thinking, 
he exhibited some bizarre thoughts, and on more detailed 
questioning stated that his thoughts came to him in his 
sleep.  His sleep was fitful, his appetite was good, there 
was no impairment with concentration, and he appeared to be 
quite content living with his mother.  The diagnoses included 
major depression, in partial remission and mixed personality 
disorder with schizotypal histrionic, immature and severe 
dependency features.  Addressing the issue of depression 
secondary to or aggravated by hypothyroidism, the examiner 
noted that this was clearly addressed in the December 2000 
examination and the examiner agreed with the conclusions of 
that examination.  "This examiner agrees [that] specifically 
[the veteran's] depressive problems are not secondary to or 
aggravated by hypothyroidism.  In reviewing this complex 
case, it is quite obvious that the patient is profoundly 
dysfunctional and dependent . . ."  The examiner noted that 
there appeared to be some question about veracity.  For 
example, the veteran felt that that he had post-traumatic 
stress disorder (PTSD), and seemed to want very much to have 
PTSD since he spent a lot of time around veterans with PTSD 
symptoms and thought that he suffered from PTSD, although he 
had no valid PTSD stressors.  The veteran's symptomatology 
was "primarily due to his profound personality disorder."  
His depressive symptoms, "if any" were noted to be mild and 
not disabling.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
established on a secondary basis for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The veteran is claiming that he has depression, which is 
related to his service-connected hypothyroidism, and as such 
he should be service connected for depression as well.  
However, the medical evidence does not support this.  As a 
preliminary matter, the Board notes that the veteran was 
previously denied service connection for personality disorder 
in an October 1990 rating decision.  The RO noted that 
atypical personality disorder was the only disorder found on 
the recent VA examination.  That decision did not address 
service connection for depression, and more importantly the 
question of entitlement to service connection secondary to 
his service-connected hypothyroidism.  As such, a prior final 
decision on the question of service connection for depression 
on a secondary basis does not exist, and the requirement of 
submitting new and material evidence to reopen the claim does 
not apply.  See 38 C.F.R. 3.156(a) (2004)

The RO has conducted extensive medical development to answer 
the question of whether there is any link between depression 
and the veteran's hypothyroidism.  The medical evidence 
indicates that there is not.  The most probative evidence to 
address this question is from the December 2000 and February 
2004 mental disorders examinations which both concluded that 
the veteran's depressive problems were not secondary to or 
aggravated by his service-connected hypothyroidism.  Although 
the examiner in the September 2003 thyroid disorders 
examination stated that it was likely as not that the 
veteran's depression was secondary to his thyroid disease, 
this assessment is far outweighed by the opposite assessment 
rendered by the mental disorders examiners.  Both the 
December 2000 and February 2004 mental disorders examinations 
were significantly more thorough and complete.  There is 
simply no basis for the bare conclusion given by the examiner 
in the September 2003 examination, which was  rendered 
without benefit of a mental status examination, and failed to 
relate the opinion given to the specific facts of the 
veteran's history and diagnosis.  As such, based on the 
medical evidence, service connection is not warranted on a 
secondary basis for depression, nor is it shown that the 
veteran's service-connected hypothyroidism has aggravated his 
depression.  38 C.F.R. § 3.310 (2004); See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (A veteran may be compensated for 
an increase in a nonservice-connected disability which is the 
proximate cause of a service-connected disability).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that his depression is 
related to service or to his service-connected 
hypothyroidism.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his depression.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for depression.  
Here, the determinative issue involves medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 


apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).


ORDER


Service connection for depression, secondary to service-
connected hypothyroidism is denied.

REMAND

The veteran is seeking an increased rating for his service-
connected hypothyroidism.  He is currently rated 10 percent 
disabled under Diagnostic Code 7903.  A higher, or 30 percent 
rating, requires evidence of fatigability, constipation, and 
sluggishness.  38 C.F.R. § 4.114 (2004).  These criteria were 
most recently addressed in a June 2000 VA examination.  This 
is far too old to fairly evaluate the level of the veteran's 
disability.  A new examination should be scheduled.

Schedule the veteran for VA examination 
to determine the current level of his 
service-connected hypothyroidism.  The 
examiner should specifically address the 
criteria for a higher evaluation, 
including fatigability, constipation, and 
mental sluggishness.  Thereafter the RO 
should reevaluate the veteran's 
disability.  If the decision results in 
less than a full grant of the benefits 
sought on appeal, the RO should prepare a 
supplemental statement of the case and 
the case should be returned to the Board, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


